Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claims 1 and 5.  The previous rejections have been updated to address the new limitations and are maintained.
	The previous 112f interpretations are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2014/0331831).
Regarding claim 1 (Currently Amended), King discloses an electronic wrench, comprising: 
a base body (item 100) comprising a working head (Item 110); 
at least one sensing element disposed at the base body (Item 135 is described being in the head, the head is part of the base body) to detect a working status of the working head so as to provide a sensing signal, wherein the sensing signal comprises at least one sensing value (Paragraph [0024]); 
a processor (Item 160) electrically connected to the at least one sensing element and comprising at least one prompting lower limit value (Paragraph [0023], “predetermined percentage”); and 
at least one prompting unit (Item 130) electrically connected to the processor and at least comprisinq a LCD, a LED, an audio promptinq unit and a vibration promptinq unit, and at least one of the LCD, the LED, the audio promptinq unit and the vibration promptinq unit confiqured to provide a working status prompt, wherein when the at least one sensing value is equal to the at least one prompting lower limit value, the working status prompt is a first nonnumeric prompt (Paragraphs [0028 and 40]);
wherein the prompting lower limit value is a value which, when not exceeded, does not allow for detection of the sensing signal in a guaranteed range of precision (when the torque is below the lowest indicator value there is no led illuminated; Paragraph [0028]).
Regarding claim 2, (Original) King discloses the electronic wrench of claim 1, wherein the processor further comprises a working value (referred to in King as the “target value”), wherein the at least one prompting lower limit value is less than or equal to 20% of the working value (Paragraph [0040] discloses a lower value of 20% giving an indication).  
Regarding claim 3 (Original), King discloses the electronic wrench of claim 1, wherein the processor further comprises at least one prompting upper limit value; 
wherein when the at least one sensing value is greater than the at least one prompting lower limit value and lower than the at least one prompting upper limit value, the working status prompt is a second nonnumeric prompt (Paragraph [0040] “second yellow”);  
14wherein when the at least one sensing value is greater than or equal to the at least one prompting upper limit value, the working status prompt is a third nonnumeric prompt (Paragraph [0041] red LED).  
Regarding claim 4 (Original), King discloses the electronic wrench of claim 3, wherein the at least one prompting lower limit value and the at least one prompting upper limit value are set by a user (Paragraph [0044] and step 315 in Figure 3).  
Regarding claim 5 (Currently Amended), King discloses a prompting method of an electronic wrench, comprising: 
configuring a working head of an electronic wrench (Item 100) to be applied on a workpiece; configuring at least one sensing element (Item 135) to detect a working status of the working head so as to provide a sensing signal, wherein the sensing signal comprises at least one sensing value (Paragraph [0024]); and 
comparing the at least one sensing value and at least one prompting lower limit value, wherein when the at least one sensing value is less than or equal to the at least one prompting lower limit value, providing a working status prompt which is a first nonnumeric prompt (Paragraphs [0023-24])
wherein the prompting lower limit value is a value which, when not exceeded, does not allow for detection of the sensing signal in a guaranteed range of precision (when the torque is below the lowest indicator value there is no led illuminated; Paragraph [0028]).  
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0
Regarding claim 6 (Original), King discloses the prompting method of the electronic wrench of claim 5, further comprising: providing a working value (referred to in King as the “target value”), wherein the at least one prompting lower limit value is less than or equal to 20% of the working value (Paragraph [0040] discloses a lower value of 20% giving an indication).  
Regarding claim 7 (Original), King discloses the prompting method of the electronic wrench of claim 5, further comprising: 
comparing the at least one sensing value and at least one prompting upper limit value; 
wherein when the at least one sensing value is greater than the at least one prompting lower limit value and less than the at least one prompting upper limit value, the working status prompt is a second nonnumeric prompt (Paragraph [0040] second yellow LED); 
wherein when the at least one sensing value is greater than or equal to the at least one prompting upper limit value, the working status prompt is a third nonnumeric prompt (Paragraph [0041] red LED).  
Regarding claim 8 (Original), King discloses the prompting method of the electronic wrench of claim 7, wherein the at least one prompting lower limit value and the at least one prompting upper limit value are set by a user (Paragraph [0044] and step 315 in Figure 3).  
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
Applicant argues King does not disclose “wherein the prompting lower limit value is a value which, when not exceeded, does not allow for detection of the sensing signal in a guaranteed range of precision”. The Examiner respectfully disagrees.  When using King, if the torque is below the lowest LED indicator, then there is no indication given to the user.  	To expedite prosecution, the claim still contains the limitation “wherein when the at least one sensing value is less than or equal to the at least one prompting lower limit value” which discerns the overall goal between the reference and the instant application.  This was brought up in the interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723